Title: To George Washington from William Willcocks, 3 September 1793
From: Willcocks, William
To: Washington, George


          
            Sir,
            Cork [Ireland] 3d Septemr 1793
          
          Having had the honour of being introduced to Your Excellency by Mr Purvyance at
            Baltimore last March, and being Elected Mayor of this City Since my return, but do not
            come into Office till the 30th of the present Month; In that Situation it occurs to me
            that I may be useful, particularly to Your new City, which I hinted to Col: Deakins, who
            I had the pleasure to see at George Town, I therefore take the liberty to make a tender
            of my best Services, As I will be happy to serve America in every matter that does no
            injury to Great Britain, Ireland, or their dependencies.
          Inclosed I send You Two Cork, & One Waterford, Newspapers, there is from London
            this day a Gazette Extraordinary arrived dated the 28th Ult: which gives an Accot of a
            battle between the Ally’d Army, & French, near Lefferinks Hook, in which the former
            were Victorious, but Suffered very Considerably. The Austrian Genl Dalton was Killed,
            likewise Col: Eld of the Coldstream Regt, with many other Officers, The Duke of Yorks
            head Quarters was about a League from Dunkirk. With the
            Utmost respect, I have the honor to be, Your Excellency’s Most
            Obedient, Humble Servant,
          
            Will: Willcocks
          
        